Citation Nr: 9917924	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-20 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected burial benefits, to 
include plot allowance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and Pastor D. B.


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from July 1939 to February 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an administrative denial by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied a nonservice-connected death burial 
allowance.  


FINDINGS OF FACT

1.  The veteran died in February 1997 due to cardiac arrest.  

2.  At the time of his death, the veteran was not in receipt 
of pension or compensation, nor was compensation precluded by 
receipt of military retirement pay.  

3.  The veteran did not have an original or reopened claim 
for either compensation or pension pending at the time of 
death.  

4.  The veteran was not discharged from service for 
disability incurred or aggravated in line of duty and the 
body was not held by a State as unclaimed by next of kin, 
there not being sufficient resources in his estate to cover 
burial and funeral expenses. 
 
5.  The veteran did not die while properly hospitalized in a 
VA facility.

6.  The veteran is not buried in a State cemetery without 
charge by the State for the cost of the plot or interment.  


CONCLUSION OF LAW

Burial benefits to include a plot allowance for a nonservice-
connected death are not payable as a matter of law.  
38 U.S.C.A. §§ 2302, 2303, 5107 (West 1991); 38 C.F.R. 
§§ 3.1600, 3.1604 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1995, the veteran filed a claim for special monthly 
pension based on the need for regular aid and attendance and 
also a claim attempting to reopen a claim for service 
connection for depression.  These claims were denied in 
October 1995 and the veteran was informed of these decisions 
in November 1995, but he did not perfect an appeal.  Hence, 
that decision is final.  38 U.S.C.A. § 7105 (West 1991).  

The veteran died on February [redacted], 1997, at Kaseman 
Presbyterian Hospital in Albuquerque, New Mexico.  The cause 
of death was listed on his death certificate as cardiac arrest.  
At the 
time of his death, he was not in receipt of compensation or 
pension benefits, although he had applied for a pension, 
which was denied because of excess income.  

The appellant, who is the veteran's widow, contends that she 
should be entitled to burial benefits because it had always 
been her and her husband's intention that he be treated at a 
VA hospital.  Accordingly, when he had a heart attack at 
home, she requested that the paramedics take him to a VA 
facility.  They informed her, however, that they were 
required by law to take him to the nearest hospital, which 
happened to be Kaseman Presbyterian Hospital.  The appellant 
believes that, since her wishes had not been complied with 
and since the veteran had regularly been treated by VA in the 
past, in all fairness she should be granted burial benefits.  

At the time of his death, the veteran was service connected 
for a shell fragment wound of the head and for malaria, both 
evaluated as noncompensable.  

Under 38 U.S.C.A. §§ 2302, 2303(a), and 38 C.F.R. § 3.1600, 
if a veteran dies as a result of a service-connected 
disability or disabilities, an allowance may be paid toward 
his funeral and burial expenses including the cost of 
transporting the body to the place of burial.  It has not 
been alleged, in this case, that the veteran died of a 
service-connected disorder.  

If his death was not service-connected, funeral and burial 
expenses may still be paid, although under very limited 
circumstances.  Under 38 C.F.R. § 3.1600(b), a nonservice-
connected burial allowance may be paid if, at the time of his 
death, the veteran were in receipt of pension or compensation 
(or but for the receipt of military retirement pay would have 
been in receipt of compensation).  Alternatively, an 
allowance may be granted if the veteran had an original or 
reopened claim for either benefit pending at the time of his 
death.  As to this veteran, neither of these conditions have 
been met.  

The regulation also provides that if a veteran were 
discharged or released from active military service for a 
disability incurred or aggravated in line of duty and his 
body were being held by a State, there being no next of kin 
to claim the body, and there being insufficient funds in his 
estate to cover burial and funeral expenses, then (and only 
if all these conditions are met) an allowance may be granted.  
This provision does not apply in this case.  
In addition, if a veteran dies from nonservice-connected 
causes while properly hospitalized by VA, an allowance may be 
paid for the actual cost of the person's funeral and burial, 
with an additional amount for transportation of the body to 
the place of burial.  38 C.F.R. § 3.1600(c).  For burial 
allowance purposes, the term hospitalization by VA includes 
admission to a VA facility such as hospital, nursing home, or 
domiciliary.  Under extremely limited circumstances, the term 
includes admission and/or transfer to a non-VA facility with 
prior VA authorization.  There is no evidence, and the 
appellant does not so contend, that the veteran died in a VA 
facility or that VA authorized admission to a private 
facility.  His death certificate indicates the place of death 
as Kaseman Presbyterian Hospital.  

Additionally, the Board notes that the appellant also 
requests plot or interment allowance under 38 C.F.R. 
§ 3.1600(f).  Entitlement under this portion of the 
regulation is subject to the following conditions:  (1) the 
deceased veteran is eligible for the burial allowance or (2) 
the veteran served during a period of war and is buried in a 
State cemetery with no charge by the State for the cost of 
the plot or interment.  38 C.F.R. § 3.1604(d)(1).  Plot or 
interment allowance under the second condition inheres only 
to a State.  As to the first condition, the veteran has not 
been found eligible for burial allowance; as to the second, 
the veteran was buried in Vista Verde Cemetery, but not 
without charge in a State-owned cemetery or section thereof 
used solely for persons eligible for burial in a national 
cemetery.  Therefore, the evidence does not show that the 
veteran was buried under the applicable circumstances.  

In view of the foregoing, and as the provisions of both 
38 C.F.R. § 3.1600 (c) and § 3.1604(d)(1) are totally 
inapplicable, it follows that entitlement to burial benefits 
to include plot allowance must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to burial and plot allowance benefits is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

